Judgment affirmed, with costs. Memorandum: Under the rather unusual situation in regard to grade, character of road surface, curve, and proximity of the drop off to the roadway, and under the charge of the court to which no exception was taken, we cannot say that the jury’s verdict is not supported by sufficient evidence. (See Mason v. Town of Andes, 261 App. Div. 354, affd. 287 N. Y. 616.) All concur. (The judgment is for plaintiff in a negligence action.) Present — Taylor, P. J., McCurn, Vaughan, Kimball and Piper, JJ.